Citation Nr: 0418594	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had Recognized Guerrilla service and service with 
the Regular Philippine Army from June 1944 to February 1945 
and from March 1945 to March 1946.  He died on September [redacted], 
1960.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the appellant's claim at this time would 
be premature.  In her substantive appeal dated in June 2003, 
she indicated that she wished to have a Board hearing in 
Washington, DC.  There was a notation, however, referring to 
a "hearing options sheet" which was not associated with the 
claims file.  The Board wrote to the appellant in June 2004 
to clarify her desire for a hearing.  She responded that she 
wants to be scheduled for a hearing before a Veterans Law 
Judge at the RO.   Therefore, in order to afford the 
appellant due process, this case must be remanded to the RO 
for an appropriate hearing to be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge sitting at the 
RO, in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




